Citation Nr: 0835522	
Decision Date: 10/16/08    Archive Date: 10/27/08

DOCKET NO.  07-12 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
complications of peripheral vascular disease of both lower 
extremities.


REPRESENTATION

Veteran represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel

INTRODUCTION

The veteran had active duty service from December 1966 to 
January 1971.

This matter comes before the Board of Veterans' Appeals on 
appeal from a November 2006 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia.

In March 2008, the veteran testified at a hearing before the 
undersigned Veterans Law Judge.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran claims that he developed complications of 
peripheral artery disease as a result of VA treatment.  The 
veteran claims that these injuries resulted from surgical 
procedures performed at the VA Medical Center in Richmond, 
Virginia in September and December 2005.   

On September 9, 2005, the veteran underwent left superficial 
femoral artery subintimal angioplasty and stent.  The 
operation report noted a preoperative diagnosis of rest pain, 
left leg greater than right leg with peripheral vascular 
disease.  

Vascular surgery treatment notes dated on September 13, 2005 
noted the veteran's report of postoperative pain.  It was 
noted that Plavix was added to his medications, in addition 
to aspirin.  

On December 2, 2005, the veteran underwent a diagnostic 
arteriorgram, bilateral leg runoff, right superficial femoral 
artery subintimal angioplasty and stent.  The operation 
report noted that the veteran was treated several months 
prior with left superficial femoral artery subintimal 
angioplasty with stenting.  It was noted that, since that 
time, he had more progressive complaints of his right side 
and desired that side to be treated.  

On December 9, 2005, the veteran underwent attempted 
subintimal angioplasty.  In the December 9, 2005 operation 
report, a physician noted a history of superficial femoral 
subintimal angioplasty and placing of stents one week prior.  
It was noted that the veteran had a normal-appearing 
angiogram after the procedure.  It was noted that the veteran 
was taken to recovery with no complications.  It was noted 
that the veteran was supposed to receive Plavix and aspirin 
prior to discharge but was discharged and did not receive the 
medications.  It was noted that the veteran was seen three 
days later in the vascular clinic with a return of severe 
claudication/ rest pain in his leg.  The physician noted that 
he was going to try to re-attempt the subintimal angioplasty.  

On December 20, 2005, the veteran underwent right femoral to 
below knee popliteal bypass with saphenous vein graft.  The 
operation report noted a preoperative diagnosis of right leg 
claudication.  A physician noted that the veteran had a 
history of claudication with the right leg worse than the 
left.  It was noted that the veteran was status post multiple 
attempts at angioplasty without relief of pain.  

The veteran asserts that the procedures performed in 
September and December 2005 resulted in nerve damage to the 
right thigh, calf, groin and low back. 

Under 38 U.S.C.A. § 1151, compensation shall be awarded for a 
qualifying additional disability or a qualifying death of a 
veteran in the same manner as if such additional disability 
or death were service-connected.  For purposes of this 
section, a disability or death is a qualifying additional 
disability or qualifying death if the disability or death was 
not the result of the veteran's willful misconduct and the 
disability or death was caused by hospital care, medical or 
surgical treatment, or examination furnished the veteran 
under any law administered by the Secretary, either by a 
Department employee or in a Department facility as defined in 
section 1701(3)(A) of this title, and the proximate cause of 
the disability or death was: (A) carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
of fault on the part of the Department in furnishing the 
hospital care, medical or surgical treatment, or examination; 
or (B) an event not reasonably foreseeable.
Effective September 2, 2004, 38 C.F.R. § 3.361 was 
promulgated for claims filed on or after October 1, 1997.  
Claims based on additional disability due to hospital care, 
medical or surgical treatment must meet certain causation 
requirements. Actual causation is required.  To establish 
causation, the evidence must show that the hospital care, 
medical or surgical treatment, or examination resulted in the 
veteran's additional disability or death.  Merely showing 
that a veteran received care, treatment, or examination and 
that the veteran has an additional disability or died does 
not establish cause.  Hospital care, medical or surgical 
treatment, or examination cannot cause the continuance or 
natural progress of a disease or injury for which the care, 
treatment, or examination was furnished unless VA's failure 
to timely diagnose and properly treat the disease or injury 
proximately caused the continuance or natural progress.  
Additional disability or death caused by a veteran's failure 
to follow properly given medical instructions is not caused 
by hospital care, medical or surgical treatment, or 
examination.  38 C.F.R. § 3.361(c).

The proximate cause of disability or death is the action or 
event that directly caused the disability or death, as 
distinguished from a remote contributing cause.  To establish 
that carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing hospital care, medical or surgical treatment, or 
examination proximately caused a veteran's additional 
disability or death, it must be shown that the hospital care, 
medical or surgical treatment, or examination caused the 
veteran's additional disability or death (as explained in 
paragraph (c) of this section); and (i) VA failed to exercise 
the degree of care that would be expected of a reasonable 
health care provider; or (ii) VA furnished the hospital care, 
medical or surgical treatment, or examination without the 
veteran's or, in appropriate cases, the veteran's 
representative's informed consent.  To determine whether 
there was informed consent, VA will consider whether the 
health care providers substantially complied with the 
requirements of § 17.32 of this chapter. Minor deviations 
from the requirements of § 17.32 of this chapter that are 
immaterial under the circumstances of a case will not defeat 
a finding of informed consent.  Consent may be express (i.e., 
given orally or in writing) or implied under the 
circumstances specified in § 17.32(b) of this chapter, as in 
emergency situations. 38 C.F.R. § 3.361(d).

Whether the proximate cause of a veteran's additional 
disability or death was an event not reasonably foreseeable 
is in each claim to be determined based on what a reasonable 
health care provider would have foreseen.  The event need not 
be completely unforeseeable or unimaginable but must be one 
that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided.  
In determining whether an event was reasonably foreseeable, 
VA will consider whether the risk of that event was the type 
of risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d) (2008).

VA regulations provide that informed consent is the freely 
given consent that follows a careful explanation by the 
practitioner to the patient of the proposed diagnostic or 
therapeutic procedure or course of treatment; the expected 
benefits; reasonably foreseeable associated risks, 
complications, or side effects; reasonable and available 
alternatives; and anticipated results if nothing is done.  
See 38 C.F.R. § 17.32(c) (2007).  In addition, signature 
consent is required for all diagnostic and therapeutic 
treatments or procedures that: (i) Require the use of 
sedation; 
(ii) Require anesthesia or narcotic analgesia; (iii) Are 
considered to produce significant discomfort to the patient; 
(iv) Have a significant risk of complication or morbidity; 
(v) Require injections of any substance into a joint space or 
body cavity; or (vi) Involve testing for Human 
Immunodeficiency Virus (HIV).  The informed consent process, 
including signed consent form, must be appropriately 
documented in the medical record.  38 C.F.R. § 17.32(d) 
(2008).

Additional development is necessary before this claim can be 
decided.  The consent forms for the surgeries performed in 
September 2005 and December 2005 are not of record.  On 
remand, the AMC/ RO should make reasonable efforts to obtain 
the consent forms for those procedures.

The duty to assist includes providing a medical examination 
or obtaining a medical opinion when such an opinion is 
necessary to decide a claim.  38 U.S.C.A. § 5103A (West 
2002).  In this case, a medical opinion is necessary to 
determine whether the veteran has additional disability as a 
result of the September 2005 and December 2005 procedures and 
if, so whether any such disability was the result of 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing the hospital care, medical or surgical treatment, 
or examination or an event not reasonably foreseeable. 

Accordingly, the case is REMANDED for the following action:

1.  Request all informed consent forms 
associated with the September 2005 and 
December 2005 procedures.  All requests 
and responses should be documented in the 
claims file.  If the records are 
determined to be unavailable, the AMC/ RO 
should request a written response 
indicating that they are unavailable and 
the reason for such unavailability. 

2.  After the consent forms are obtained 
and associated with the claims file, an 
opinion should be obtained from a 
specialist in vascular surgery.  The 
claims file should be forwarded to the 
examiner for review in conjunction with 
the examination, and the examiner should 
indicate in the opinion that the claims 
file was reviewed.  After reviewing the 
claims file, the examiner should address 
the following questions:

a.  Did the procedures performed in 
September 2005 and December 2005 result 
in additional disability?  The examiner 
should describe any additional 
disabilities in detail.

b.  If the September 2005 and December 
2005 procedures did result in 
additional disability, was such 
additional disability caused by 
carelessness, negligence, lack of 
proper skill, error in judgment or 
similar instance of fault on the part 
of VA in furnishing hospital care, 
medical or surgical treatment, or 
examination?  The medical basis for all 
opinions expressed should also be noted 
for the record.

c.  If the examiner determines that the 
September 2005 and December 2005 
procedures resulted in additional 
disability, was such disability an 
event not reasonably foreseeable (i.e. 
an event that a reasonable health care 
provider would have considered to be an 
ordinary risk of the surgery performed?  
The additional disability need not have 
been completely unforeseeable or 
unimaginable but must be a risk that a 
reasonable health care provider would 
not have been considered to be an 
ordinary risk of the surgery performed.  
The medical basis for all opinions 
expressed should also be noted for the 
record.

d.  The examiner should state whether 
the veteran was informed prior to the 
September 2005 and December 2005 
surgeries of the ordinary risk factors 
of the surgeries and whether any 
additional disability was a risk that a 
reasonable health care provider would 
have disclosed to the veteran in 
connection with informed consent for 
the procedures.  The medical basis for 
all opinions expressed should also be 
noted for the record.  

3.  After the completion of the 
development requested above, the claim on 
appeal should be readjudicated. If the 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be furnished a supplemental statement of 
the case and should be afforded an 
opportunity to respond.    

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




